Citation Nr: 1025441	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a scar as residual of a 
shell fragment wound of the right forearm.

2.  Entitlement to service connection for a scar as residual of a 
shell fragment wound of the right knee.

3.  Entitlement to service connection for a scar as residual of a 
shell fragment wound of the right foot.

4.  Entitlement to service connection for residuals of a shell 
fragment wound of the right knee other than scars.

5.  Entitlement to service connection for a shell fragment wound 
of the right foot other than scars.

6.  Entitlement to service connection for a shell fragment wound 
of the left eye.

7.  Entitlement to service connection for a shell fragment wound 
of the right fourth finger.

8.  Entitlement to service connection for a shell fragment wound 
of the lower back.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In March 2010 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of the testimony is associated with the claims file.

During the Board hearing the Veteran submitted VA medical records 
with a waiver of his right to have the evidence initially 
considered by the RO.  

The issues of entitlement to service connection for residuals of 
shell fragment wounds of the lower back and left eye, and 
residuals of shell fragment wounds other than scars of the right 
foot, right knee, and right fourth finger are addressed in the 
Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran has scars on the right forearm, right foot and right 
knee that are residuals of shell fragment wounds sustained during 
active service.


CONCLUSIONS OF LAW

1.  A scar on the right forearm was incurred in active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  A scar on the right knee was incurred in active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  A scar on the right foot was incurred in active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate the claims 
decided herein.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009) in regard to those issues.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Service treatment records do not show any injury of the right 
forearm, right foot or right knee during service.

The Veteran has presented a "buddy statement" from Thomas D. 
Landes asserting he served with the Veteran in Vietnam and 
witnessed the Veteran to have suffered minor wounds of the arm 
and back due to incoming mortar fire.  The Veteran was told he 
could receive a Purple Heart Medal for his wounds but declined 
the medal because others had given much more.

The Veteran testified before the Board in March 2010 that he was 
wounded in the right forearm, right foot and right knee in a 
mortar attack in Vietnam.  His only claimed residual of the wound 
of the right forearm is a scar.  He denied any injury to the 
right forearm, right foot or right knee other than shell fragment 
wounds in service that could have caused the scarring.

The Veteran has also presented a photograph of himself in Vietnam 
in which he displays a bandage on his right forearm.

Finally, the Veteran has presented VA outpatient treatment notes 
dated in March 2010 showing well-healed scars on the right 
forearm, right foot and right knee.  

On review of the evidence above the Board finds the Veteran has 
credibly shown the incurrence of shell fragment wounds of the 
right forearm, right knee and right foot during active service 
and current scarring due to such wounds.  Accordingly, the 
criteria for service connection are met for these scars.

In arriving at this conclusion the Board has applied the benefit-
of-the-doubt rule in the Veteran's favor.   


ORDER

Service connection is granted for a scar on the right forearm as 
a residual of a shell fragment wound.

Service connection is granted for a scar on the right knee as a 
residual of a shell fragment wound.

Service connection is granted for a scar on the right foot as a 
residual of a shell fragment wound.


REMAND

The Board finds that further development is required before the 
claims for service connection for residuals of shell fragment 
wounds of the lower back and left eye, and service connection for 
residuals of shell fragment wounds other than scarring of the 
right foot, right knee, and right fourth finger are adjudicated.

VA outpatient treatment records dated in March 2010 show the 
Veteran has decreased range of motion (ROM) and tenderness to 
palpation of the lumbar spine, right hand and right knee.  The 
right foot was tender to palpation and the Veteran was observed 
to limp on his right side.  There is no indication if the 
tenderness, limitation of motion and limp are due to shell 
fragment wounds.  The left eye was not examined although the 
Veteran complained of loss of visual acuity.

The Board finds the Veteran should be afforded a medical 
examination to determine whether he has residuals of shell 
fragment wounds of the lower back and/or left eye, and/or 
residuals of shell fragment wounds other than scarring of the 
right foot, right knee, and/or right fourth finger, and if so the 
nature of such residuals.   38 C.F.R. § 3.159(c)(4)(i); Glover v. 
West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination by an examiner or examiners with 
sufficient expertise to assess the nature and 
severity of any residuals of shell fragment 
wounds of the Veteran's lumbar spine, right 
hand, right knee, right foot, and left eye 
(other than the scarring for which service 
connection has already been granted).  The 
claims folder must be made available to and 
reviewed by the examiner(s).

Based on examination of the Veteran and 
review of the claims file, the examiner(s) 
should identify any residuals of shell 
fragment wounds of the referenced areas, to 
include any muscle injury, nerve damage, loss 
of motion/function, and/or loss of visual 
acuity.  

The rationale for all opinions expressed 
should be provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the RO 
or the AMC should furnish to the Veteran and 
his representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.
  
By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


